Exhibit 10.5

NINTH AMENDMENT TO EMPLOYMENT AGREEMENT

This Ninth Amendment to Employment Agreement is made and entered into as of
March 1, 2006, by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and Thomas Martin (“Executive”).

Recitals

 

A) On March 31, 1998 an Employment Agreement was made and entered into by and
between Employer and Executive.

 

B) On March 31, 1999 a First Amendment to Employment Agreement was made and
entered into by and between Employer and Executive.

 

C) On November 22, 1999, a Second Amendment to Employment Agreement was made and
entered into by and between Employer and Executive.

 

D) On January 11, 2000, a Third Amendment to Employment Agreement was made and
entered into by and between Employer and Executive.

 

E) On January 24, 2001, a Fourth Amendment to Employment Agreement was made and
entered into by and between Employer and Executive.

 

F) Pursuant to a Memorandum dated October 16, 2001, Executive’s Annual Base
Salary was increased to $190,000, effective as of September 1, 2001.

 

G) On January 16, 2002, a Fifth Amendment to Employment Agreement was made and
entered into by and between Employer and Executive;

 

H) On January 22, 2003, a Sixth Amendment to Employment Agreement was made and
entered into by and between Employer and Executive;

 

I) On March 15, 2004, a Seventh Amendment to Employment Agreement was made and
entered into by and between Employer and Executive;

 

J) On March 3, 2005, an Eighth Amendment to Employment Agreement was made and
enter into by and between Employer and Executive;

 

K) Employer and Executive now desire to amend the Employment Agreement, as set
forth hereinbelow:

Agreement

 

1. Section 2.1 of the Agreement which provides:

2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $215,000 during each year of the Employment
Term. Said salary shall be payable in equal installments



--------------------------------------------------------------------------------

in conformity with Employer’s normal payroll period. Executive shall receive
such salary increases, if any, as Employer, in its sole discretion, shall
determine.

is hereby amended, effective January 1, 2006, to provide as follows:

2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $221,500 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer’s normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.

 

2. Section 3.1 of the Employment Agreement, which provides:

3.1 Term. The term of Executive’s employment hereunder shall commence on
April 1, 1998 and shall continue until March 31, 2006 unless sooner terminated
or extended as hereinafter provided (the “Employment Term”).

is hereby amended, effective as of March 1, 2006, to provide as follows:

3.1 Term. The term of Executive’s employment hereunder shall commence on
April 1, 1998 and shall continue until March 31, 2007 unless sooner terminated
or extended as hereinafter provided (the “Employment Term”).

 

3. All other terms of the Employment Agreement, as amended, shall remain
unaltered and fully effective.

Executed in San Diego, California, as of the date first written above.

 

EXECUTIVE

   

            EMPLOYER

   

PRICESMART, INC.

Thomas Martin    

By:

  /s/ Jose Luis Laparte /s/ Thomas D. Martin     Name:   Jose Luis Laparte      
Its:   President